                   IN THE UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF ARKANSAS
                            PINE BLUFF DIVISION

KHALIN COLLINS                                                              PETITIONER
ADC #154527

v.                          CASE NO. 5:16-CV-00230 BSM

WENDY KELLEY, Director,
Arkansas Department of Correction                                           RESPONDENT

                                         ORDER

       After careful review of the record, United States Magistrate Judge Beth Deere’s

findings and recommendations [Doc. No. 11] are adopted. Khalin Collins’s petition for writ

of habeas corpus is denied as moot and dismissed with prejudice for lack of jurisdiction. A

certificate of appealability is denied because Collins has not made a “substantial showing of

the denial of a constitutional right.” 28 U.S.C. § 2253(c)(2).

       IT IS SO ORDERED this 5th day of March 2019.



                                                   ________________________________
                                                   UNITED STATES DISTRICT JUDGE
